FILED
                                                                              Jan 31 2018, 10:35 am

                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Robert Owen Vegeler                                    Melinda R. Shapiro
Vegeler Law Office LLC                                 Philip J. List
Fort Wayne, Indiana                                    SmithAmundsen LLC
                                                       Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Estate of Carrie Etta Mills                             January 31, 2018
McGoffney,                                              Court of Appeals Case No.
Appellant-Respondent,                                   49A02-1707-MI-1657
                                                        Appeal from the Marion Superior
        v.
                                                        Court
Anonymous Skilled Nursing                               The Honorable James A. Joven,
Facility,                                               Judge
Appellee-Petitioner.                                    Trial Court Cause No.
                                                        49D13-1608-MI-28094




Brown, Judge.




Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018                            Page 1 of 17
[1]   The Estate of Carrie Etta Mills McGoffney (the “Estate”) appeals the trial

      court’s order denying the Estate’s motion to correct errors and affirming its

      prior dismissal of the Estate’s Second Amended Proposed Complaint, in favor

      of Anonymous Skilled Nursing Facility (the “Facility”). The Estate raises one

      issue which we restate as whether the trial court abused its discretion. We

      affirm.


                                           Facts and Procedural History

[2]   On December 22, 2010, Carrie Etta McGoffney, by her daughter, Kelly

      McGoffney (“McGoffney”), filed a Proposed Complaint with the Indiana

      Department of Insurance (“IDOI”) alleging medical malpractice by the Facility

      from September 30, 2008, through June 30, 2009. On August 5, 2015, the

      Estate, by counsel, filed its Second Amended Proposed Complaint. On

      September 4, 2015, the Facility sent a letter to Sally Zweig requesting her

      services as Chairperson of the Medical Review Panel (the “Panel”), which

      Zweig agreed to and initiated efforts to establish the Panel.1




      1
          Ind. Code § 34-18-10-3 governs the members, powers, and duties of the Panel, and provides:

               (a) A medical review panel consists of one (1) attorney and three (3) health care providers.
               (b) The attorney member of the medical review panel shall act as chairman of the panel and in
               an advisory capacity but may not vote.
               (c) The chairman of the medical review panel shall expedite the selection of the other panel
               members, convene the panel, and expedite the panel’s review of the proposed complaint. The
               chairman may establish a reasonable schedule for submission of evidence to the medical review
               panel but must allow sufficient time for the parties to make full and adequate presentation of
               related facts and authorities.

      Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018                             Page 2 of 17
[3]   Following months of correspondence regarding the Panel formation,

      McGoffney sent Zweig an e-mail on April 13, 2016 concerning obtaining new

      counsel and also stating:


              Sally, I’m the one that suggested for you to serve on my panels
              and I could’ve selected any chairperson.

              I don’t appreciate you suggesting for my attorney to contact
              everyone as if you don’t want to communicate with me.

              Of course my attorney would enter their appearance and contact
              everyone and if they haven’t obviously there isn’t one at the
              moment.

              I’m getting tired of the comments in your letters as well.

              I’m not even going to go there with an opinion from someone
              else that isn’t certified. It would be of no value.


      Appellee’s Appendix Volume 2 at 84. In response to the May 24, 2016

      nomination of Dr. Naeem Z. Malik to the Panel, McGoffney sent an e-mail

      message striking him. She also struck the June 16, 2016 nomination of Dr.

      Michael J. Baker. In a June 30, 2016 letter concerning the seating of either Dr.

      Malik or Dr. Baker to the Panel, Zweig explained:


              Given that Dr. Malik was not struck for reason of conflict, if Ms.
              McGoffney would feel more comfortable with seating him in
              place of Dr. Baker and if [the Facility] is in agreement, we can
              seat Dr. Malik as the third member to this panel.

              If Ms. McGoffney or [the Facility] are not in agreement to seat
              Dr. Malik, I will notify Dr. Baker that he has been selected to
              serve and will gladly confer with him to confirm that he is an


      Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 3 of 17
               appropriate panelist to review this case, providing details about
               the claim at that time.


      Id. at 109. McGoffney responded on July 5, 2016 in an e-mail stating that she

      disagreed with Zweig’s letter, that Zweig’s “suggestions for the panel nominees

      have been horrible,” and that, had McGoffney known that Zweig was “going to

      nominate the ones that you did, I would’ve never suggested that you be panel

      chair.” Id. at 111.


[4]   By July 19, 2016, only two health care providers, Drs. Daniel M. Gelfman and

      Anne K. Knox, had been seated as Panel members, despite those members’

      attempts to name a third panelist pursuant to the statutory requirement2 and

      Zweig’s efforts as Chairperson to “follow the applicable statute” and to “keep

      the process moving for all concerned.” Id. at 115-116. On July 21, 2016,

      McGoffney sent Zweig a message stating that she “was thinking that if you

      would scrap all of the current nominees and nominate or comprise a striking

      panel of physicians from I.U. Methodist, University Hospital, I.U. West and

      I.U. Carmel . . . , then I would strike and be satisfied with those nominees.” Id.

      at 123. On July 25, 2016, McGoffney sent another e-mail addressed to the

      Facility’s counsel, in which she stated that “[q]uite frankly, the Vigo County

      trial court is sick and tired of the frivolous motions that your partner has filed in




      2
       Ind. Code § 34-18-10-6 governs the selection of members by parties, and provides that “each party to the
      action has the right to select one (1) health care provider, and upon selection, the two (2) health care
      providers thus selected shall select the third panelist.” To satisfy this requirement, Drs. Gelfman and Knox
      named Dr. Malik on May 24, 2016, and alternatively Dr. Baker on June 16, 2016.

      Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018                      Page 4 of 17
      the past,” that she was “going to report [counsel for the Facility] to the

      Disciplinary Comission, if they continue filing frivoulous motions, trying to

      delay the process,” and that “[w]e are almost finished, but I’m willing to start

      the process over since it wasn’t performed correctly to begin with.” Id. at 126.

      On August 3, 2016, Zweig resigned as Chairperson of the Panel in a letter

      addressed to both McGoffney and the Facility, pursuant to “McGoffney’s

      request that I recuse myself from service as panel chair in all her claims” and

      “expressed concerns about my neutrality.” Id. at 139.


[5]   On August 8, 2016, the Facility filed a Motion for Preliminary Determination

      of Law pursuant to Ind. Code §§ 34-18-11-1, -2 and Ind. Code § 34-18-10-14,

      requesting that the trial court issue an order sanctioning McGoffney for failing

      to act as required by Chapter 10 of the Indiana Medical Malpractice Act (the

      “Act”). In support of its motion, the Facility submitted approximately forty

      exhibits chronicling the Panel selection process and highlighting McGoffney’s

      conduct and interactions with Zweig and counsel for the Facility during that

      time period. On October 19, 2016, the trial court held a hearing on the motion

      with McGoffney present and, on November 21, 2016, issued its order, stating:


              1. The Court finds that it is undisputed that McGoffney’s
              behavior, as outlined in [the Facility’s] Motion for Preliminary
              Determination of Law, prior to and during the formation of the
              Medical Review Panel in this matter has been unreasonable and
              inappropriate, and it has resulted in unnecessary delays in
              forming the Medical Review Panel and in the previous Panel
              Chairperson’s resignation in this matter.



      Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 5 of 17
        2. As such, as a sanction, the Court ORDERS [the Estate] to pay
        attorney’s fees and costs to the Petitioner for the fees and costs
        incurred by [the Facility] in connection with researching,
        drafting, and submitting [the Facility’s] Motion for Preliminary
        Determination of Law and in connection with preparing and
        appearing for the hearing on [the Facility’s] Motion for Preliminary
        Determination of Law. The Court further ORDERS counsel for
        [the Facility] to file a Supplemental Motion for Attorney’s Fees
        and Costs, and Proposed Order, for purposes of assisting the
        Court with determining the appropriate amount that [the Estate]
        shall pay as a sanction, which will be outlined in a separate Order
        from this Court.

        3. The Court ORDERS the Parties to agree upon a new Panel
        Chair for the Medical Review Panel within 14 days of the
        execution of this Order. Once the parties have selected a new
        Panel Chair, the Panel Chair will confirm that the two previously
        selected voting members of the Panel, Drs. Gelfman and Knox,
        remain on the Medical Review Panel, unless they notify the new
        Panel Chair of a conflict. The new Panel Chair will also notify
        the previously nominated third voting member of the Medical
        Review Panel, Michael J. Baker, DPM, CWS, of his selection as
        the final member of the Medical Review Panel.

        4. The parties are to comply with the instructions and directions
        of the new Panel Chair so as not to cause further delay in this
        matter. The failure to do so may result in additional sanctions
        including dismissal of [the Estate’s] Second Amended Proposed
        Complaint.

        5. Finally, if [the Estate] engages in inappropriate behavior that
        is similar to what is outlined in the Petitioner’s Motion for
        Preliminary Determination of Law, at any point after the execution
        of this ORDER, or if [the Estate] fails to pay the award of
        attorney’s fees and costs, [the Estate] will be subject to additional
        sanctions including dismissal of her Second Amended Proposed
        Complaint.


Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 6 of 17
      Appellant’s Amended Appendix Volume 2 at 22-23. On December 20, 2016,

      the trial court ordered the Estate to pay $3,282 to the Facility as a sanction

      within sixty days.


[6]   Pursuant to the trial court’s order, counsel for the Facility sent an e-mail

      message to the Estate’s counsel on November 22, 2016, inquiring into whether

      her client was agreeable to Neil Bemenderfer serving as the Panel Chairman, an

      individual whom McGoffney had personally suggested to the Facility’s counsel

      on both July 29, 2015, and September 7, 2016. On December 5, 2016, the

      Estate’s counsel confirmed that her client agreed to Bemenderfer as the Panel

      Chairman, and the Facility’s counsel sent a request to Bemenderfer and

      enclosed a copy of the November 21, 2016 order. Bemenderfer’s response to

      the parties, sent on December 8, 2016, stated that he would “certify the Panel as

      formed and notify Michael J. Baker, DPM, CWS of his selection in the near

      future.” Appellee’s Appendix Volume 3 at 31. On December 21, 2016,

      Bemenderfer sent correspondence to the parties, which stated the Panel “would

      be considered formed as of December 21, 2016,” listed the names and addresses

      of Drs. Gelfman, Knox, and Baker, and furnished a schedule for the submission

      of evidence that required the Estate’s submission by February 6, 2017. Id. at 33.


[7]   On January 3, 2017, McGoffney sent an e-mail to counsel for the Facility to

      share that her counsel, Coralette Waite, would no longer represent the Estate.

      On January 4, 2017, McGoffney wrote another e-mail to Facility’s counsel and

      Attorney Waite titled “Cease and desist communication with Coralette and

      Neil,” and stated that she “never authorized Neil Bemenderfer to be the chair,”

      Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 7 of 17
      that she was going to “schedule another hearing,” that Attorney Waite was

      “going to be sued for malpractice” and McGoffney was “reporting her to the

      Disciplinary Commission,” and that counsel was to cease all communication

      with Attorney Waite because McGoffney “never authorized anthing that she

      has done or said.” Id. at 38. On January 5, 2017, McGoffney sent another e-

      mail to counsel for the Facility and Attorney Waite, titled “Court 13 hasn’t

      received your withdrawal” and stated that she “never authorized you to select

      Mr. Bemenderfer as the new successor chair.” Id. at 40. Attorney Waite filed

      a motion for immediate withdrawal as counsel on January 6, 2017.


[8]   On January 9, 2017, McGoffney sent an e-mail that included Bemenderfer as a

      recipient, was signed “Kelly McGoffney Personal Rep. of the Estate of Carrie

      Etta Mills-McGoffney,” and which stated in part:


              How in the world can the estate submit evidence without
              depositions and discovery not having been taken?

              Coralette Waite is being reported to the Disciplinary
              Commission for engaging in legal malpractice and had no
              business agreeing to the panel members.

              Dr. Gelfman and Dr. Baker were not supposed to be on the
              panel.

              Please apprise me about what has transpired.

              Stop the process right now.


      Id. at 49. On the same day, McGoffney sent a letter to the trial court, which

      stated in relevant part:


      Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 8 of 17
              The personal representative just wanted to apprise the Court, that
              the rep. had no intentions of changing counsel until attorney
              Waite engaged in legal malpractice. Attorney Waite is counsel
              for other matters and just engaged in an act[] that can’t be
              ignored or dismissed.

              The [E]state doesn’t want to communicate with the Court ex
              parte, so opposing counsel will be faxed a copy. . . .

              The personal rep. of the estate will be filing an appearance after
              the ten day notice expires and requesting a hearing as well as
              completing the panel formation. The rep. will confer with
              opposing counsel to select a successor chair.

              The rep. has actually advanced this case further than any
              attorney or the opposing counsel and that wasn’t shared during
              the last hearing.

              The [E]state appreciates the recent ruling as it was very fair.


      Id. at 59.


[9]   On January 10, 2017, McGoffney sent an e-mail addressed to Bemenderfer and

      counsel for the Facility, which stated “[p]lease don’t exclude me from the

      process as I’m the one that suggested your name in addition Waite for her to

      select from, then get the okay from the personal rep,” that “[t]his wasn’t done

      and I’m shocked to find out that you have been selected and the two nominees

      that weren’t supposed to be on the panel[] are now on there,” that “Corralette

      Waite will be sued for this action,” that “I will allow you until Friday to contact

      me by email or hone [sic],” and that “I tried calling your office and the lines

      were busy. I’ve never seen anything like it.” Id. at 53. On January 13, 2017,

      McGoffney again wrote Bemenderfer a message that stated in part:

      Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 9 of 17
               Thanks for responding. You didn’t have to apprise me about you
               being the second chair as I’m the one that asked the former one
               to recuse herself.

               That[] former chair just sent an email stating that she was waiting
               on the new successor to contact her, which she stated hasn’t been
               done.

               Also, there is an order dated 12-20-16 that was issued and my
               former counsel never shared with me.

               I have a choice of my specialty and my nomination and Dr.
               Gelfman wasn’t my nomination. . . .

               I never apprised Ms. Waite to go along with this and as a matter
               of fact, I told her to do the opposite. That’s why I just reported
               her to the Disciplinary Commission and she might be sued.

               [Counsel for the Facility is] going to be reported as well for
               continuing to file frivolous motions and trying to control who the
               nominees are.

               I’m sorry that we are getting the process off to a bad start as I
               wanted a new striking panel for my nomination and will ask the
               judge to order this.


       Id. at 57.


[10]   On January 24, 2017, the Facility filed its Motion for Preliminary

       Determination of Law – Motion to Dismiss that requested the court to dismiss

       the Second Amended Proposed Complaint for failing to act as required by

       Chapter 10 of the Act and for violating the court’s November 21, 2016 order.

       The court conducted a hearing on the Facility’s motion on April 25, 2017, and

       issued an order on May 1, 2017 which dismissed the Estate’s Second Amended

       Proposed Complaint and found that McGoffney was in violation of paragraphs
       Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 10 of 17
       two through five in its November 21, 2016 order by not paying the Facility’s

       attorney fees and continuing to unnecessarily delay formation of the Panel and

       threaten counsel. The order also found:


               4. McGoffney was present in the courtroom, during the October
               19, 2016 hearing on [the Facility’s] August 8, 2016 Motion for
               Preliminary Determination of Law, when this Court indicated
               that it would be ordering sanctions against her and admonished
               her in open Court. Thus, attempts by McGoffney to blame
               [Attorney Waite] and to feign ignorance about this Court’s
               November 21, 2016 Order are not well-taken.

               5. McGoffney has failed to act as required by Chapter 10 of Title
               34, Article 18 a/k/a the Indiana Medical Malpractice Act. Not
               only has [her] behavior been dilatory and disobedient, but it has
               been intentional and contumacious.

               6. McGoffney has failed to show good cause for her
               inappropriate behavior, which is well-documented in the
               evidence before this Court.


       Id. at 91-92. The Estate later filed a motion to correct error, which the trial

       court denied.


                                                     Discussion

[11]   The issue is whether the trial court abused its discretion or erred in dismissing

       the Estate’s Second Amended Proposed Complaint. The Estate argues that the

       trial court should have focused only on and taken evidence with respect to the

       period of November 22, 2016 through January 23, 2017, or the period between

       the trial court’s ruling on the Facility’s first motion for preliminary

       determination of law and the Facility’s filing of its second motion for prelimary

       Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 11 of 17
       determination of law, because, as the Estate appears to contend, a proper

       reading of Ind. Code § 34-18-11-4 “requires there be no material action taken

       and no pleadings filed, etc., having impact upon the progress and status of the

       pending proposed complaint before the Indiana Department of Insurance.”

       Appellant’s Amended Brief at 16. The Estate also contends that, during the

       aforementioned period, it did not interfere or slow down the processing and the

       workings of the Panel Chair appointment; that any stay of proceedings of the

       Panel from January 24, 2017 until May 1, 2017, resulting from the second

       motion for preliminary determination of law is attributable to the Facility; and

       that the chronology of various exhibits attached to the second motion does not

       exhibit a direct or indirect intereference with the Panel or its members and does

       not violate the third and fourth paragraphs of the November 21, 2016 order. It

       further asserts that a preliminary determination of law presented in the form of

       a summary judgment is governed by the rules of admissibility of evidence and

       there was no admissible evidence in the record and that McGoffney had never

       seen the November 21, 2016 order as of the April 25, 2017 hearing nor had

       counsel provided it to her.


[12]   The Facility argues that the trial court’s May 1, 2017 dismissal was logical,

       supported by an overwhelming abundance of evidence, and an appropriate and

       reasonable exercise of its inherent authority. Specifically, it contends that the

       November 21, 2016 order required that McGoffney act with civility towards

       opposing counsel, her own counsel, and the Panel Chairperson and to move

       forward with the Medical Review Panel process and that, instead of complying


       Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 12 of 17
       with the order, McGoffney ignored it and continued her reprehensible and

       dilatory conduct, which effectively undermined establishment of the Medical

       Review Panel again.


[13]   Both parties assert that we review this case for an abuse of discretion and we

       generally review a trial court’s order on a motion to dismiss for an abuse of

       discretion. Baker Mach., Inc. v. Superior Canopy Corp., 883 N.E.2d 818, 821 (Ind.

       Ct. App. 2008) (reviewing a motion to dismiss under Trial Rule 41(E) for an

       abuse of discretion), trans. denied; Shelton v. Wick, 715 N.E.2d 890, 893 (Ind. Ct.

       App. 1999) (reviewing a motion to dismiss under Trial Rule 12 for abuse of

       discretion), trans. denied. We will find an abuse of discretion if the trial court’s

       decision is “clearly against the logic and effect of the facts and circumstances

       before the court, or where the trial court has misinterpreted the law.” Shelton,

       715 N.E.2d at 893.


[14]   To the extent that we view the Facility’s January 24, 2017 motion as a motion

       for summary judgment due to the attachment of exhibits, we review the grant or

       denial of summary judgment on a motion for preliminary determination as

       subject to the same standard of review as any other summary judgment ruling.

       Dermatology Associates, P.C. v. White, 67 N.E.3d 1173, 1176 (Ind. Ct. App. 2017)

       (citing Jeffrey v. Methodist Hosps., 956 N.E.2d 151, 154 (Ind. Ct. App. 2011)).


               When reviewing the grant or denial of summary judgment, we
               apply the same standard as the trial court. Summary judgment is
               proper only when the designated evidence shows that there is no
               genuine issue of material fact and the moving party is entitled to
               judgment as a matter of law. All facts and reasonable inferences

       Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 13 of 17
               therefrom are construed in a light most favorable to the
               nonmovant. . . . Any doubts as to the existence of a material
               issue are resolved in favor of the nonmovant.


       Anonymous Physician v. Wininger, 998 N.E.2d 749, 751 (Ind. Ct. App. 2013)

       (citations omitted).


[15]   Ind. Code § 34-18-10-14 governs sanctions for failure to act as required by the

       code’s Medical Review Panel chapter, and provides that a “party, attorney, or

       panelist who fails to act as required by this chapter without good cause shown is

       subject to mandate or appropriate sanctions upon application to the court

       designated in the proposed complaint as having jurisdiction.” In Ramsey v.

       Moore, the Indiana Supreme Court provided “a brief background” of the

       provisions of the Act relevant to this appeal:


               When a plaintiff fails to adhere to the submission schedule, a
               defendant may seek recourse in a trial court while a complaint is
               pending before a medical review panel. In these instances, two
               additional provisions of the [Act] become pertinent. See Galindo
               v. Christensen, 569 N.E.2d 702, 704-05 (Ind. Ct. App. 1991).
               First, a defendant may request the appropriate trial court to
               “preliminarily determine an . . . issue of law or fact.” I.C. § 34-
               18-11-1(a)(1). Second, a plaintiff “who fails to act as required by
               this chapter without good cause shown is subject to mandate or
               appropriate sanctions upon application to” the trial court. Id. §
               34-18-10-14.

               Thus, a defendant may file a motion with the trial court for a
               preliminary determination on the plaintiff’s failure to adhere to
               the submission schedule, and the defendant may request the
               sanction of dismissal. See Galindo, 569 N.E.2d at 705. The court
               may dismiss the complaint pending before the medical review

       Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 14 of 17
               panel if the plaintiff fails to show good cause for not adhering to
               the submission deadline. See Beemer v. Elskens, 677 N.E.2d 1117,
               1119 (Ind. Ct. App. 1997), trans. denied.


       959 N.E.2d 246, 250 (Ind. 2012). In exercising discretion as to what sanctions

       should be imposed when a party fails to comply with the Act, the trial court

       should consider whether the breach of duty was intentional or contumacious

       and whether prejudice resulted. Mooney v. Anonymous M.D. 4, 991 N.E.2d 565,

       576 (Ind. Ct. App. 2013) (citing Rivers v. Methodist Hosp., Inc., 654 N.E.2d 811,

       815 (Ind. Ct. App. 1995)), trans. denied.


[16]   Our review of the record reveals that following the court’s November 21, 2016

       order, McGoffney’s conduct paralleled her previous attempts to delay the

       establishment of the Panel. After Bemenderfer assumed his position as the

       Panel Chairperson on December 8, 2016, and re-established the Panel as he had

       been directed, McGoffney dismissed her counsel, disregarded the evidence

       submission schedule, threatened to schedule another hearing, and corresponded

       with the court to assert that she was seeking to confer “with opposing counsel

       to select a successor chair.” Appellee’s Appendix Volume 3 at 59. Likewise,

       after dismissing Attorney Waite, she addressed and directed the Panel

       Chairperson to “[s]top the process right now,” and, in various ways and across

       several messages to Bemenderfer and counsel for the Facility, asserted that she

       never authorized him to be the Panel Chairperson, that Drs. Gelfman and

       Baker were not supposed to be on the panel, that she was seeking to report the

       Facility’s counsel to the Disciplinary Commission for “continuing to file


       Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 15 of 17
       frivolous motions and trying to control who the nominees [to the Panel] are,”

       and that she had reported and was considering suing Attorney Waite. Id. at 49,

       57.


[17]   Given McGoffney’s behavior, the Facility requested an appropriate sanction in

       filing its second motion for preliminary determination of law and asking the

       trial court to dismiss the Second Amended Proposed Complaint. See Galindo,

       569 N.E.2d at 705-706. Based on these circumstances where, six years after the

       original 2010 IDOI filing, the Panel had yet to be formed and McGoffney

       persisted in prolonging its formation in disregard of the trial court’s clear

       directives otherwise, both at the October 19, 2016 hearing and in the November

       21, 2016 order, we cannot say that the trial court erred or abused its discretion

       by determining in its May 1, 2017 order that McGoffney’s conduct was not

       only “dilatory and disobedient, but . . . intentional and contumacious.”

       Appellant’s Amended Appendix Volume 2 at 22-23, 90-92. See Reck v. Knight,

       993 N.E.2d 627, 634 (Ind. Ct. App. 2013) (holding that “the trial court acted

       within its discretion in dismissing Reck’s proposed complaint with prejudice” in

       light of its conclusion “that Reck failed to demonstrate good cause for her

       failure to timely file her evidentiary submissions”), trans. denied.


                                                     Conclusion

[18]   For the foregoing reasons, we affirm the trial court’s denial of the Estate’s

       motion to correct errors and dismissal of the Estate’s Second Amended

       Proposed Complaint.


       Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 16 of 17
[19]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1707-MI-1657 | January 31, 2018   Page 17 of 17